Per curiam.
Let the inqueit be fet afide, on payment of all colts. The court grant this only under the peculiar circum-ftances of the cafe. It appears that the defendant’s attorney thought he was converting with a perfon, who was a (Sting as attorney for the plaintiff. This belief might eafily be induced, from this circumftance, that the attorney on record, and the perfon fpoken with were in partnerfhip. It was, however, but an opinion of the adverfe attorney, that the caufe would not be heard. We fhall, in future, expect more explicit reafons, for thinking a caufe will not be brought on. The affidavit of merits is very itrong. Taking this, together with the mis-apprehenfion of the defendant’s attorney, that the partner of the plaintiff’s attorney, was abfolutely concerned in the fuit, are the grounds of our prefent determination.